DETAILED ACTION
This is in response to amended claims filed on 11/23/20, in which Claims 1-2 are presented for examination of which Claims 1 and 2 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 are generally broader than the claims in previous patents US 10,846,945.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuiya et al. (Bhuiya; 2016/0379494) in view of Chase et al. (Chase; US 2018/0335781).
Regarding Claim 1, Bhuiya discloses a method of implementing a vehicle automatically passing through a driverless vehicles in a toll gate system), the method comprising: 
controlling, by a vehicle controller ([0021]-[0023] describe the vehicle subsystems that are capable of communicating with data with other vehicles as well at the toll gate systems), the vehicle to drive automatically and stop ([0057] FIG. 5 describes the duration of stop at the gate) at the place of a road at a toll plaza, an incoming vehicle communicates with the toll gate via trans-receivers; [0052] autonomous vehicle, may negotiate for a toll gate assignment); and
toll plaza central system tracks the mode of payment for entering vehicles. Stores the license plate number, potential driver information, and the corresponding entry of last interactions at associated toll gates; [0053], [0056] vehicles are routed through lanes), but Bhuiya doesn’t specify that the toll gate is a barrier (some toll gates include barriers some do not). However, it is common to use barriers at toll gates to help prevent unauthorized passage.
In the same field of endeavor, Chase discloses an autonomous vehicle equipped with a beacon, including a transceiver for bi-directional communication, which is programmed to interact with other beacons for the exchange of contextual travel information to assist in autonomous operation of the vehicle.
Chase discloses a gate that is a barrier which can be opened or closed ([0053] a motorized access gate that can be open or closed ("closed" or "down" state”’)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhuiya with Chase using a barrier in order to assist in the safe and efficient operation of autonomous vehicles on public roadways, more particularly in dealing with unknown, unexpected or unpredicted traffic situations or driving conditions on the roadway, as suggested by Chase ([0002]).
Regarding Claim 2, Bhuiya discloses a system of implementing a vehicle automatically passing through a 

the vehicle controller interacts with the road 
Chase teaches a road barrier ([0053]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bhuiya with Chase using a barrier in order to assist in the safe and efficient operation of autonomous vehicles on public roadways, more particularly in dealing with unknown, unexpected or unpredicted traffic situations or driving conditions on the roadway, as suggested by Chase ([0002]).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. 	Gordon et al. (Gordon; 2017/0046883) discloses a method of implementing a vehicle automatically passing through a barrier (Abstract system for automatic toll booth interaction with self-driving vehicles), the method comprising: controlling, by a vehicle controller (303 of Fig 3), the vehicle to drive automatically and stop at the place of a road barrier ([0002] logic within the SDV controls the propulsion, stopping, and steering of the SDV based on the sensor-detected location and surroundings of the SDV); and interacting, by the vehicle controller, with a road barrier controller (103 of Fig 1, 206, 210 of Fig 2; [0008] toll booth interaction with SDVs) corresponding to the place of road barrier to accomplish the vehicle automatically passing through the road barrier ([0001] self-driving vehicles passing through toll booths on toll roads; [0054] SDV interrogation transceiver detects that the SDV is in the autonomous mode while passing the toll booth and is being charged the adjusted toll charge for SDVs operating in the autonomous mode). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/MARK S RUSHING/Primary Examiner, Art Unit 2685